                                         Case 3:13-cr-00764-WHO Document 2404 Filed 09/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 13-cr-00764-WHO-1
                                                        Plaintiff,
                                   8
                                                                                             ORDER GRANTING MOTION FOR
                                                  v.                                         CONDITIONAL RULING ON MOTION
                                   9
                                                                                             FOR A NEW TRIAL UNDER
                                  10     BARRY GILTON,                                       FED.R.CRIM.P. 29(D)(1)
                                                        Defendant.                           Re: Dkt. No. 2382
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Barry Gilton moves for a conditional ruling on motion for a new trial, properly

                                  14   pointing out that I failed to make a conditional ruling on his motion for a new trial under Fed. R.

                                  15   Crim. P. 29(d)(1) when I granted his motion for acquittal. The government opposes, pointing out

                                  16   that my Order On Barry Gilton and Lupe Mercado’s Post-Trial Motions, Dkt. No. 2351 (the

                                  17   “Acquittal Order”), is already on appeal in the Ninth Circuit, and argues in any event that a new

                                  18   trial is not warranted under the reasoning in the Acquittal Order, let alone the evidence at trial.

                                  19          I obviously erred in not making the conditional ruling when I entered the Acquittal

                                  20   Order—Fed. R. Crim. P. 29(d)(1) could not be more clear. It appears to me that the government is

                                  21   correct that I do not have jurisdiction now to rule on Gilton’s motion, so I will treat that motion as

                                  22   a request for an indicative ruling under Fed. R. Crim P. 37(a). And I GRANT the motion.

                                  23          A motion for a new trial may be granted “if the interest of justice so requires.” Fed. R.

                                  24   Crim. P. 33(a). “The district court need not view the evidence in the light most favorable to the

                                  25   verdict; it may weigh the evidence and in so doing evaluate for itself the credibility of the

                                  26   witnesses.” United States v. Kellington, 217 F.3d 1084, 1097 (9th Cir. 2000). As the government

                                  27   pointed out, the Order of Acquittal focused on the lack of sufficiency of the evidence that Gilton

                                  28   was a member of the Central Divisadero Playas (CDP) enterprise. But if the Ninth Circuit
                                         Case 3:13-cr-00764-WHO Document 2404 Filed 09/23/20 Page 2 of 2




                                   1   disagrees with my analysis of that issue, in my view the evidence at trial of Gilton’s membership

                                   2   in CDP was so lacking in comparison to the evidence that contradicted it, from Gilton’s work in

                                   3   the community to his taking kids into his home so that they could escape gang life, that a serious

                                   4   miscarriage of justice may have occurred as a result of the jury’s verdict. See Acquittal Order at

                                   5   11 – 14. In that light, I would “set aside the verdict, grant a new trial, and submit the issues for

                                   6   determination by another jury.” United States v. Alston, 974 F.2d 1206, 1211-12 (9th Cir. 1992).

                                   7          Gilton argues that because I did not rule on the motion for new trial, I continue to have

                                   8   jurisdiction over it. If I had jurisdiction, I would grant the motion. But as Kellington points out,

                                   9   the purpose of requiring the conditional ruling in the first place is judicial economy: The Ninth

                                  10   Circuit should be able to consider both issues in a single consolidated appeal, not two different

                                  11   appeals. See Kellington, 217 F.3d at 1096. Gilton may notify the Ninth Circuit under Fed. R.

                                  12   Crim. P. 37(b) that I will grant the motion if it remands for that purpose. In the event the
Northern District of California
 United States District Court




                                  13   judgment of acquittal is later vacated or reversed, I would grant the motion for a new trial for the

                                  14   reasons stated above and in the Acquittal Order at pages 1 – 14. As is clear from the Acquittal

                                  15   Order, the evidence preponderates heavily enough against the verdict of conviction of Mr. Gilton

                                  16   that a serious miscarriage of justice may have occurred.

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 23, 2020

                                  19

                                  20
                                                                                                      William H. Orrick
                                  21                                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
